 In the Matter of NORTH SHORE DYE HOUSE, INC. AND HOLLANDCLEANERS & DYERS OF N. H., 'INC.andCLEANERS AND DYERS LOCAL183 OF THE AMALGAMATED CLOTHING WORKERS OF AMERICACase No. C-537.-Decided June 7, 1940Cleaning and Dyeing Industry-Employer:two corporations constitute singleenterprise where operations under same ownership,management,and control-Interference,Restraint,and Coercion-Discrimination:discharge;because ofassistance to Union and activities with other-employees for purpose of collectivebargaining and other mutual aid and protection;sustained as to two em-ployees-Reinstatement Ordered:for the two employees-BackPay:awardedto same two employees discriminatorily discharged-AllegedLock-outandRefusal to Bargain:complaint dismissed as to, where two members of Boardreached different conclusions and third member did not participate.Mr. Norman F. Edmonds,for the Board.Mr. Abraham GoldbergandMr. EdmondJ.Blake,of Boston,Mass., for the respondents.Roewer &Reel, by Mr. A. FrankReel,of Boston,Mass., for theUnion.Mr. ArnoldR. Cutler,,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Cleaners andDyers Local 183 of the Amalgamated Clothing Workers of America,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the First Region(Boston,Massachusetts), issued its complaint dated December 30,1937, and its amendment to complaint dated January 4, 1938, againstNorth Shore Dye House, Inc., Revere, Massachusetts, and HollandCleaners & Dyers of New Hampshire, Inc., Derry, New Hampshire,herein respectively called North Shore and Holland Cleaners, andcollectively called the respondents, alleging that the respondents hadengaged in and were engaging in unfair labor practices affecting,commerce, within .the meaning of Section 8 (1), (3), and (5) and24 N. L. R. B., No. 48...507 . I508DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 2(6) and(7) of the NationalLaborRelations Act, 49 Stat.449, herein called theAct.Copiesof the complaint and amendmentto complaint were duly served upon the respondents and the Union.The complaint,as amended,alleged in substance:(1) that the re-spondents are owned,controlled,operated,and managed by the samepersons;(2) that on or about October 27, 1937,North Shore closeditsRevere,Massachusetts, plant,and locked out and dischargedcertain named employees for the reason that they joined and assistedthe Union and engaged in concerted activities with other employeesfor the purposes of collective bargaining and other mutual aid andprotection;(3) that on or'about the same day it transferred mostof its operations to the Derry, New Hampshire,plant of HollandCleaners to avoid its obligations of complying with a closed-shopagreement and of bargaining collectively with the Union;(4) thatNorth Shore discharged Joseph L.Garcia on or about October 9,1937, andJerryAugello, on or about October 13,1937,for the reasonthat each of them assisted the Union and engaged in concertedactivities with other employees for the purposes of collective bargain-ing and other mutual aid and protection;and (5)that North Shorerefused to bargain collectively with the Union as the duly authorizedrepresentative of the employees of North Shore at its Revere plant,exclusive of clerical and supervisory employees and employees in theshoe department,although the Union represented a majority of suchemployees in an appropriate bargaining unit.The respondents' an-swer, as amended,denied the material allegations of the complaint,alleged affirmatively that the respondents were not engaged in inter-state commerce,and set forth certain affirmative defenses to thealleged unfair labor practices.Pursuant to notice,a hearing was held at Boston,Massachusetts,from January 6 to 15, 1938, beforeWaldoC.Holden, the TrialExaminer duly designatedby theBoard.The Board,the respond-ents, and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,,and to introduce evidence bearing on the issueswas afforded all parties:At the openingof the hearing counsel forthe respondents made various motions to dismiss the complaint, onthe ground that the Board lacked jurisdiction as to North Shoreand that Holland Cleaners at no time had any contract with theUnion or any obligation to the persons named in the complaint.These motions were deniedby theTrialExaminer.During thecourse of the hearing the Trial Examiner made numerous rulingson other -motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were'committed.The rulings arehereby affirmed. NORTH SHOREDYE' HOUSE, INC.509On April 16, 1938, the Trial Examiner filed his Intermediate,Report, copies of which were duly served upon the respondentsand the Union, in which he found that both respondents were ownedand controlled by the same individuals and that they had engagedin unfair labor practices affecting commerce within the meaningof Section 8 (1), (3), and (5) and Section 2 (6) and (7) of theAct.He recommended that the respondents (1) cease and desistfrom the unfair labor practices, (2) dismiss certain employees fromthe Derry plant, (3) bargain collectively with the Union concerningthe employment at the Derry plant of the employees who werepreviously employed at the Revere plant, and reimburse each ofthose so employed for transportation expenses to Derry for them-selves and their families,l and (4) grant back pay to Jerry Augellofrom October 13 to 26, 1937. The Trial Examiner further foundthat Garcia was not discriminatorily discharged as alleged in thecomplaint.Thereafter, the respondents and the Union filed exceptions to theIntermediate Report and to various rulings of the Trial Examiner.Pursuant to notice, oral argument was had on December 6, 1938,'before the Board in Washington, D. C. The respondents and theUnion were represented by counsel and participated. in the argument.Pursuant to permission granted by the Board, the respondents andtheUnion submitted briefs.The Board has reviewed the excep-tions of the respondents and the Union to the findings, conclusions,recommendations, and rulings of the Trial Examiner and, to theextent that the exceptions are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSA. North ShoreNorth Shore, a Massachusetts corporation engaged in the cleaningand dyeing business, maintains some 35 stores in and about Boston,Massachusetts, and a cleaning and dyeing plant in Revere, Massa-chusetts.Articles of clothing and wearing apparel and fabrics ofall kinds are collected at the various stores, shipped to the Revereplant for processing, and returned to the stores for distribution.2Prior to October 27, 1937, the Revere plant also engaged in processing1The"Trial Examiner did not specificallyrecommendthatthe respondents offer employ-ment'at their Derry plant to these employees.2 The Revere plantceasedoperations on October 27, 1937. 510 ' DECISIONSOF NATIONAL.-LABOR-RELATIONS BOARDoperations for Holland Cleaners, Holland Cleaners and Dyers ofMassachusetts, and Excello Corporation of Maine .3During 1936 the volume of business transacted by North Shore.amounted to $358,076, of which $72,984, or 20 per cent, representedthe value of processing performed for Holland Cleaners, HollandCleaners and Dyers of Massachusetts, and Excello Corporation ofMaine on articles shipped to the Revere plant from points outside theCommonwealth of Massachusetts.For the period from January Ito October 27, 1937, the volume and character of North Shore's busi-ness were proportionately the same as described above.B.Holland CleanersHolland Cleaners, a New Hampshire corporation also engaged inthe cleaning and dyeing business, maintains 12 stores located invarious cities of the State of New Hampshire and the Common-wealth of Massachusetts, and a cleaning and dyeing plant at Derry,.New Hampshire..During 1936 the volume of business transacted by Holland Cleanersamounted to approximately $80,000, of which $12,074, or 15 per cent,.represented the value of processing performed by the Revere plantof North Shore on articles shipped to it from the Derry plant ofHolland Cleaners.For the period from January 1 to October 27;.1937, the volume and character of Holland Cleaners' business wereproportionately the same as described above.Since the closing ofthe Revere plant on October 27, 1937, all the processing operationscarried on by both North Shore and Holland Cleaners have beenperformed at the Derry plant of Holland Cleaners.Between No-vember 10, 1937, and January 10, 1938, the volume of business trans-per cent of which represented the value of processing operations-upon articles shipped to the Derry plant from points outside theState of New Hampshire by North Shore, Holland Cleaners, Hol-land Cleaners and Dyers of Massachusetts, and Excello Corporationof Maine.C. The relationship between North Shore and Holland CleanersThe complaint alleges that the "respondent North Shore Dye.House, Inc., and the respondent Holland Cleaners & Dyers of NewHampshire, Inc. are owned, controlled, operated, and managed by8 Holland Cleaners and Dyers of Massachusetts maintains approximately 30 stores, 6 ofwhich are in the State of Rhode Island and the rest in the .Commonwealth of Massachu-setts.Excello(Excel)Corporation of Maine maintains all its stores in the- State of"Maine. NORTH SHORE DYE . HOUSE,INC. '511the same persons."The respondents' answer avers that the "respond-,ents neither admit not deny" this allegation of the complaint. ,The record supports the allegation of the complaint.The, re-spondents function together as one business enterprise.Samuel andJoseph Rosenfield, brothers, together own about 95 per cent of. thestock of both corporations, and with their respective wives comprisethe membership of the board of directors and constitute the execu-tive officers in each of them.Both Samuel and Joseph Rosenfieldare together actively engaged in managing both North Shore andHolland Cleaners.The respondents employ one chief district man-ager who has general supervision over all the stores of both cor-.porations.The district manager of Holland Cleaners and the chiefdistrictmanager receive their salaries from North Shore.As de-scribed above, there is considerable interchange of business andservices between the two corporations. In addition, receipts col-lected from the stores of both corporations are deposited each nightin the safe of the Derry plant of Holland Cleaners.Following theshut-down of the Revere plant of North Shore, the machinery andequipment of this plant were transferred to the Derry, plant andthe operations of both corporations continued without materialchange except that the Derry plant performed all the processingoperations for both.At the hearing, the respondents contended that North Shore andHolland Cleaners are separate and distinct entities.Samuel Rosen-field, the only witness for the respondents on this issue, testified thatemployees' are never transferred between the two corporations,4 thateachmaintains its own books and bank account, that each filesits ' own tax returns, that the services performed by one for theother are performed pursuant to an agreement between North Shoreand Holland Cleaners under which payments are made by checksas between the two, and that the transfer of machinery -and equip-,ment from the Revere to the Derry plant is 'shown by a creditentry for North Shore on the books of Holland Cleaners.The fore-going testimony, however, was neither clear and convincing, nor sup-ported by documentary evidence which the respondents had in theirpossession.The unreliability of Rosenfield's testimony is plainly revealed inthe record.He variously testified with respect to the interchangeof services between the corporations that there was no agreementbetween Holland Cleaners and North Shore; that "well,". there wasan agreement, "because it is charged, it has got to be charged ac='cordingly"; that there was a "working agreement" as to.shoes; and4 One of the, employees, Joseph,L. -Garcia, although employed,and paid, by North Shorealso worked at the plant of Holland Cleaners. 512DECISIONSOF NATIONALLABOR RELATIONS. BOARDthat there was a working agreement as to the 'method of chargingfor "services performed," but that the "agreement" was a "verbal"one.Although testifying that payments under the "agreement" weremade by check, he failed to produce any tangible evidence in theform of cancelled vouchers to show such transfers of funds.Al-though the respondents had in their possession at the courtroomcertain of their corporate books, they refused to permit an exami-nation of the books with respect to the alleged bookkeeping trans-action between North Shore and Holland Cleaners in payment forthe machinery and equipment of the former.5 Subpenas were dulyserved upon certain of the officers of both corporations.Subpoenasdaces tecumfor the production of the corporate books and recordsof both were also duly served on the proper officers.None of thesubpenas were obeyed. In the light of all the evidence we do notcreditRosenfield's testimony with respect to the separate entitiesof North Shore and Holland Cleaners.The Trial Examiner, in his Intermediate Report, found that"there is but a single management of both corporations and at alltimes the policies and practices of each have supplemented thepolicies and practices of the other."The respondents took no excep-tion to this .finding and at the oral argument their counsel admittedthat the ownership of, North Shore and Holland Cleaners is vestedin the same persons.We find that the operations of the' respondents constitute a singleenterprise under the same ownership, management, and control .6II.THE ORGANIZATION INVOLVEDCleaners and Dyers Local 183 of the Amalgamated ClothingWorkers of America is a labor organization admitting to membershipall employees of North Shore at its Revere plant, except clericaland supervisory employees and those employed in the shoe depart-ment.'III.THE'UNFAIR LABOR PRACTICESA. The backgroundEarly in 1937 the Union, after an organizing campaign amongthe employees in the cleaning and dyeing industry in and arounda The record contains many other instances of the unreliability of Rosenfield's testimony.e N. L. R. B.v.HopwoodRetinningCompany, Inc.,at al.,98 F. (2d)97 (C. C. A. 2),enf'g as mod.Matter ofHopwood Retinning Company, Inc., et al.andMetal Polishers,Buffers, Platers and Helpers InternationalUnionLocal No. 8,and TeamstersUnion, LocalNo. 584,4 N. L. R. B.922; N. L.R. B. v. Christian A. Lund, et at.,103 F. (2d) 815 (C. C.A. 8), enf'gMatterof C. A. LundCompanyandNovelty Workers Union, Local1866(A. F.L.) successor,6 N. L. R.B. 423.7 Amalgamated Clothing Workers of America is now affiliated with the Congress ofIndustrial Organizations. NORTH SHORE DYE HOUSE, INC.513Boston, attempted to negotiate with the employers in the industry,including North Shore, but its efforts proved unsuccessful. In orderto avert a strike, the Board of Conciliation and Arbitration of theDepartment of Labor and Industries of the Commonwealth of Massa-chusetts intervened and arranged a conference at which all theemployers, including North Shore, and the Union concluded anagreement pursuant to which each of the employers was to eaterinto a certain contract with the Union.Thereafter, however, theemployers refused to abide by their agreement.Efforts on thepart of the Board of Conciliation and Arbitration and the Unionto secure the employers' attendance at further conferences provedfutile.Because of the employers' conduct' just recited the Union calleda strike on May 15, 1937.On June 2 the strike was terminatedwhen some 28 employers, including North Shore, each signedidentical 1-year contracts relating to wages, hours, and workingconditions.Subsequently,North Shore refused to abide by theterms of the contract and insisted upon a wage reduction.Aftera series of conferences between North Shore and the Union, theUnion acceded to a minimum wage scale less than that agreed uponin the June 2 contract.Prior to the above strike Samuel Rosenfield had announced tothe union representative that North Shore would refuse. to signan agreement with the Union unless it was "forced to do it . . .Wehave no union yet.The union doesn't mean anything."Duringthe strike Samuel and Joseph Rosenfield had told one of the em-ployees that the respondents "wouldn't have [the Union] in .. .[the]factory" and admonished the employees, "Don't join [theUnion], they are only after your money. If you do you won't getnowheres."The Rosenfields did not deny making these statements.Throughout the above period of union organization and negotia-tion with North Shore, and thereafter, the employees at the Revereplant were subjected to a series of tirades against the Union byTeneriello, the forelady in charge of all the employees at the plantexcept those in the shoe department.She told the employees "notto pay attention to the Union"; stated that "the Union was no good,never did . . . any good and wouldn't last long"; warned them thatthey "wouldn't get anywhere [with] the Union"; exhorted them not toattend union functions; and threatened to discharge them if theyretained their membership in the Union.None of the above state-ments attributed to Teneriello were specifically denied by her at the.hearing.She testified, however, that she had never discussed or men=tioned the Union to the employees, except on one occasion. relating toa union grievance. In view of the consistent testimony of the vari- 514DECISIONS' OF NATIONAL LABOR RELATIONS BOARDous witnesses who testified regarding her anti-union activities, andthe findings of the Trial Examiner in this regard, we are convincedthat she engaged in the above-described conduct.It is evident that the respondents, through Samuel and, JosephRosenfield, were opposed to the Union and expressed their hostilityto it.It is further apparent that Teneriello, by her aforesaid con-duct, sought to interfere with, restrain, and coerce the employees inthe exercise of their rights guaranteed by the Act, and merely echoedand further expressed the hostility of the respondents to the Union.The respondents' hostility to the Union, as depicted by the eventsdescribed above, constitute the background upon which the alleged un-fair labor practices of the respondents are projected.B. The dischargesJoseph L. Garciahad been employed by the respondents for about12 years.Although engaged primarily at the Revere plant, wherelie served as chief engineer, for approximately the last 5 years pre-ceding his discharge the respondents had also employed him to alarge extent at the Derry plant.He had been a competent worker,had always supervised one or two employees,8 and had been thehighest paid employee at the plant.During April 1937, the respond-ents had raised his salary by $3 to $53 per week.During most of hislong period of employment, he and Samuel Rosenfield had been closefriends.They had on occasion taken trips together and their familieshad participated in mutual social activities.The respondents dis-charged Garcia on October 9, 1937.The complaint alleges that the respondents discharged Garcia be-cause he assisted the Union and engaged in concerted activities withthe other employees for the purpose of collective bargaining andother mutual aid and protection.The Trial Examiner recommendedthat the allegations of the complaint with respect to Garcia be dis-missed for the reason that it was "not established on the record thatGarcia was a member of. the Union on October 9, 1937, or any wayactive therein."As described above, the Union called a strike at the-Revere planton May 15, 1937.Two days later Garcia' refused to work and leftthe plant asserting that he would not supply power and steam to the20 strikebreakers whom the respondents had hired in order to con-tinue the operation of their business.As a result of Garcia's re-8Although,as noted above,Garcia engagedin some supervisoryfunctions,he was eligiblefor membershipin the Unionand was includedin the appropriate unit.Cf.'Matter ofTheurer WagonWorks,Inc.andInternational Union, United Automobile Workers of Amer-cam Locals259and 374,18 N. L. R. B. 837. NORTH SHORE DYE HOUSE,' INC.''515'fusal to work, the respondents were unable to operate the plant andwere compelled to shut it down for the- duration of the strike.'Thereafter, in June 1937, Garcia joined the Union and was a mem-ber in good standing at the time of his discharge.Although there isno showing that the respondents were aware of Garcia's union mem-ship,10 they obviously had knowledge of the assistance that Garcia'had rendered the Union during the strike; nor could they have under-,estimated the value of this assistance to the Union.Under these'circumstances, we are of the opinion that the Trial Examiner's findingwith respect to Garcia's union membership and activity at the time.of his discharge is not material to the issue herein 11After the strike terminated, the respondents reinstated Garcia-togetherwith the other employees.Within the succeeding weekGarcia became a member of the Union.However, following his re-instatement, the long existing friendship between Garcia and Rosen-field 12 waned.Similarly the relations between thefamiliesof these-two men became strained and finally ended.About noon on Saturday, October 9, 1937, the plant, as usual, closedfor the week end. Several hours later, Garcia, who had gone homeafter completing his day's work, was ordered by Rosenfield to returnto the plant "right away," which he did forthwith.Rosenfield testi-fied that Garcia had always been a satisfactory employee except for aperiod of 2 to 4 weeks prior to the discharge when he had "time andtime again" told Garcia to fix certain windows, various leaks in thepipes, and "other little things, like a tumbler in the door."Rosen-field further testified that Garcia had failed to perform these tasks,.and that he had called Garcia to advise him of these derelictions.According to Rosenfield, upon hearing this criticism, Garcia "forabout a minute or a second . . . didn't say anything. And thenhe jumped up and he said, `You are lucky that you are in your office.9The respondents contend that Garcia did not stop work until they had ordered thecessation of operations in the plant.We do not,however, accord weight to this conten-tion which is based upon the unsupported,testimony of Samuel Rosenfield, whom we havefound above to be an unreliable witness.Moreover,the respondents'contention as wellas Rosenfield's testimony is inconsistent with Rosenfield's action at the time of the strikein hiring strikebreakers and attempting to continue the plant in operation."Unlike the other union members whose dues'were checked off by the respondents,Garcia, because he received a comparatively high salary,paid his dues in advance directlyto the Union.11A discrimination to discourage union membership is no less a violation of Section 8 (3)of the Actwhen it is directed against a non-union employee.SeeMatter of Mexia TextileHillsandTextileWorkers Organizing Committee,11 N. L.R. B. 1167, enf'dMexia TextileHills v. Al. L.R. B.,110 F. (2d) 179(C.C.A. 4) ;Matter of La Paree UndergarmentCompany, Inc.andInternational Ladies' Garment Workers'Union,LocalNo.166, C. 1. 0.,17 N. L.R. B. 166;Matter of Berkshire Knitting MillsandAmerican Federation of HosieryWorkers,Branch ##10,17 N. L. R. B. 239;see alsoMatter of Air Associates,IncorporatedandInternational Union United Automobile Workers of America,Local No.$65,affiliatedwith the C.I.0., 20 N.L. R. B. 356.12Unless otherwise indicated the references herein are to Samuel Rosenfield. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDI would like to eat your eyes out' . . .He was very excited andhe repeated that remark again."The respondents contended thatbecause of this "insolent and improper conduct," Garcia was forth-with discharged.In their brief the respondents took the positionthat Garcia "was discharged for insubordination."According to Garcia, when he entered Rosenfield's office, the latter"was sitting in his chair, all nervous, so he hardly could talk.Hesaid, `Joe, I have some very bad news for you . . .You are allthrough."'Garcia testified that when he asked Rosenfield to statethe reasons for his discharge Rosenfield refused to give him anyexplanation, and that when he then pleaded for a week's notice,Rosenfield announced, "You are all done as far as we are concerned."Garcia thereupon collected his belongings and left.He denied mak-ing any threats to Rosenfield.Several days after the discharge, the union representative requestedRosenfield to reinstate Garcia.After replying that the Union had noright to complain in behalf of Garcia since he was not a union mem-ber,Rosenfield added, "If I knew he was a member of the union Iwould have fired him long ago."We are of the opinion that Rosenfield did not call Garcia back towork on October 9 in order to take him to task for alleged neglect ofduty and that Garcia did not display the alleged insubordinationwhich the respondents assert as the reason for the discharge.Wehave observed above Rosenfield's unreliability as a witness.We donot believe that he would have recalled Garcia to work on a Saturdayafternoon in order to complain to him about his failure to makeminor repairs which Rosenfield himself characterized as "littlethings." 13Nor do we believe that Garcia, after some 12 years ofsatisfactory service suddenly became so negligent in the performanceof his duties that Rosenfield would have resorted to an unusual pro-cedure in order to impress upon Garcia his alleged derelictions.Wefind that the conversation between Rosenfield and Garcia took placesubstantially as testified to by Garcia and that Garcia did not dis-play the insubordination ascribed to him by Rosenfield.We are of the opinion that the respondents resented Garcia's sym-pathy for the collective activity of his fellow employees and thatRosenfield considered as an affront to the respondents his refusal toassist them in breaking the May 1937 strike.We have observed therespondents' hostility to the Union and the waning of Rosen field'sfriendship with Garcia which became noticeable in May 1937 andwhich finds explanation only in Garcia's refusal to work with strike-breakers during the strike.Rosenfield's statement that he wouldhave discharged Garcia sooner had he known of the latter's union"Garcia had on other occasions been called to the plant after working hours, but onlyin cases of emergency. NORTH SHORE DYE HOUSE, INC.517membership plainly demonstrates the respondents' resentment to-ward Garcia for his cooperation with the Union and may well explaintheir failure to discharge him immediately after the strike. In anyevent Rosenfield's remark affords no support to the respondents' ar-gument that they could not, therefore, have given concrete manifesta-tion to their anti-union bias as revealed in the remark.We are satis-fied, and find, in the light of the respondents' hostility to the Unionand the circumstances under which the discharge was effected, thatthe respondents sought to rid themselves of an employee upon whomthe continued operation of the plant depended and who had amplydemonstrated his interest in and cooperation with his fellow em-ployees in their union activities.We find that the respondents, by discharging Garcia, have dis-criminated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, re-straining, and coercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act.Following his discharge, Garcia was employed elsewhere duringOctober 1937 for a period of 9 days, during which he earned $65.On November 10, 1937, Garcia obtained other employment and wasso employed at the time of the hearing, his salary then being $45per week.Garcia desires to be reinstated to his former position.Jerry Augellohad been employed for approximately 3 years asa spotter by the respondents at the Revere plant.Augello, whojoined the Union prior to May 15, 1937, was one of its most activemembers and played a prominent part in the May 1937 strike. Fol-lowing the settlement of the strike he became a member of the execu-tive board of the Union, serving in that capacity until September1937.14He was also one of the union representatives to participatein the conferences with North Shore following its refusal to complywith the June 2, 1937, contract.The respondents disapproved of Augello's union activities.Atthe time that the employees went on 'strike in May 1937, Teneriellohad threatened, in the presence of several employees, that she would"get even with Jerry."After he became an officer in the Union,Teneriello on several occasions commented to one of the union rep-resentatives that Augello was a "big boss in the Union now."Fourdays after Garcia's discharge the respondents discharged Augello.On October 11 Augello, who had ;reported for work at about 6o'clock in the morning, asked Teneriello to "mark in" a pair of histrousers for pressing.She accepted the trousers and told him thatshe would forward the charge therefor through the office. Shortly14The executive board of the Union was comprised of one member from each plant inthe industry.283035-42-vol. 24-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter Augello brought the trousers to one of the tailors to havea small hole in one of the pockets mended, following which he re-turned them to Teneriello to be pressed.Upon completing his workfor the day, he applied for his trousers at the office.Before givingthem to him, the bookkeeper inspected them in order to fix the proc-essing charge.Augello told the bookkeeper that the trousers hadonly been pressed, without mentioning the mending of the pocket,since it was the respondents' practice to make such minor repairswithout additional cost.Unknown to Augello, instead of mendingthe pocket the tailor had inserted a new one.The bookkeeper onfinding the new pocket, questioned Augello about it.During the dis-cussion Joseph Rosenfield appeared and likewise questioned Augellowith respect to the new pocket.Augello replied that he had notrequested a new pocket and was unaware that it had been inserted.He offered, however, to pay the necessary cost thereof, a total of 12cents.On the following workday Angello was discharged by therespondents for dishonesty.When the Union at that time protestedagainst his discharge, Samuel Rosenfield stated that the respondentscould not "keep a man that steals in the shop."At the hearing the respondents contended that it was a strictrule of the company that any employee who desired to have agarment processed was required first to bring it to the office to havea record and charge made, and that Augello had been dischargedbecause he had failed to comply with this rule. In its brief, therespondents stated that Augello "was discharged because of failureto obey the rules of the company by bringing his personal apparelinto the plant without proper and customary checking." 16Whilethe above rule may have been enforced by the respondents after8 o'clock in the morning, at which hour the office opened, it is clearfrom the record that when an employee brought any articles ofclothing into the plant before.the office opened, it was the practiceto "leave them in the office with a note on them or take them up-stairs and bring them down during [the] lunch hour or have someonetake them down to the office for [him]." 16 As the office was notopen when Augello reported for work on the morning of October 11,he had requested the forelady to "mark in" the trousers. She hadassured him that she would have them properly recorded andcharged by the office.Accordingly it was not necessary for Augellohimself to take them to the office. It is clear, and we find, thatAugello, instead of violating the company rules, had complied withthem.15We consider it significant that Teneriellodid not testifyregarding the incident relat-ing to Augello's trousers.16The abovepractice when the office was not open appears from the undenled testimonyof the NorthShore district manager. NORTH SHORE' ..DYE HOUSE, 'INC.. ; .519The respondents do not claim that Augello had knowledge thata,new pocket had been inserted in his trousers, nor do we believethat the respondents. considered Augello dishonest as a result of-their possible loss of a 12-cent charge.Neither at the hearing norin their brief do the respondents mention dishonesty as the causefor the dismissal, despite the fact that at the time of the dischargeand several days thereafter Rosenfield justified it on this ground.It is evident that by the time of the hearing even the 'respondentshad abandoned this triflug incident as a reasonable explanation forthe discharge.We are satisfied that in discharging Augello, therespondents carried out their threat uttered by Teneriello, to "get-even"with him because of his prominence in the affairs of theUnion.We find that the respondents by discharging Augello have dis-,criminated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, re-straining, and coercing their employees in the exercise of the rights:guaranteed in Section 7 of the Act.As of the time of the hearing,,Augello had not obtained any otheremployment since the date of his dismissal.At the time of hisdischarge he was earning $15 per week.He desires to be reinstatedto his former position.C. The alleged lock-out and the alleged refusal to bargainThe complaint alleges that on or about October 27, 1937, NorthShore closed its Revere plant and locked out and discharged all itsemployees because of their union membership, transferred its opera-tions to Derry, New Hampshire, and refused since that date to bar-gain collectively with the Union as the sole bargaining agent of therespondents' employees in an appropriate unit, and that the re-spondents have thereby engaged in unfair labor practices within themeaning ofSection 8 (1), (3), and (5) of the Act.The members of the Board who are participating in this decisionreach different conclusions on the evidence adduced at the hearingin connection with the .foregoing allegations of the complaint.Chair-man Madden would dismiss these allegations whereas Mr. EdwinSmith would find that they are supported by the ' evidence. SinceMr. Leiserson does not participate in this decision and since a major-ity of the Board does not find the unfair labor practices as abovealleged, the complaint shall be dismissed with respect to such;allegations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III B above,occurring in connection with the operations of the respondents de 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYWe have found that the operations of the respondents constituteda single business enterprise under the same ownership,management,and control.Having found that they have engaged in unfair laborpractices,we will order them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.-We have found that the respondents discharged Joseph L. Garciaand Jerry Augello because of their assistance to the Union and be-cause of their activities with the other employees for the purpose ofcollective bargaining and other mutual aid and protection.Accord-ingly, we shall order the respondents to offer each of these employeesimmediate and full reinstatement to his former or to substantiallyequivalent employment either at the Revere, Massachusetts, plant,if that plant is now operating, or, if not operating, at the Derry, NewHampshire, plant, without prejudice to his seniority and other rightsand privileges.We shall also order the respondents to make saidemployees whole for any loss of pay they have suffered by reason ofthe respondents' unlawful acts against them,by payment to each ofthem of a sum of money equal to the amount which he would haveearned as wages from the date of his discharge to the date of theissuance of the Intermediate Report and from the date of this Orderto the date of the offer of reinstatement, less his net earnings 17 dur-ing said periods.1s17By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employeein connectionwith obtaining work and working else-where thanfor the respondents,which would not have been incurred butfor his unlawfuldischargeand the consequentnecessity of hisseeking employmentelsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440, enf'd, N.L. R. B. v.Crossett Lumber Company,102 F.(2d) 1003 (C. C. A. 8).Monies receivedforworkperformed upon Federal,State. county,municipal,or other work-relief projects are,notconsidered as earnings,but as providedbelow in the Order, shallbe deducted from thesum due the employee, and the amountthereof shall be paid overto the appropriate fiscalagency of the Federal,State,county,municipal,or other governmentor governmentswhich suppliedthe fundsfor said work-relief projects.SeeRepublic Steel Corporation v.N. L.R. B., 107 F. (2d) 472 (C. C. A. 3), enf'gas mod.Matter of Republic Steel Corpora-tionandSteelWorkers Organizing Committee,9 N. L. R. B. 219.16Normallywe would orderthe respondentsto make whole each of theemployees forany loss ofpay he mayhave sufferedfrom the date of his discharge to the date of theoffer of reinstatement.However, as the TrialExaminer in his Intermediate Report didnot recommendthe reinstatement of either Garcia or Augello, we shall not require therespondentsto pay back pay from the date of theissuanceof theIntermediateReport tothe date of the Order herein.SeeMatter ofE. R. HaffelfingerCompany,Inc.andUnitedWall Paper Craftsof NorthAmerica, Local No. 6, 1 N.L.R. B. 760;Matterof BrownShoe Company,Inc., a corporationandBoot andShoeWorkers' Union, Local No. 655,1N. L. R.B. 803. NORTH SHORE:DYE HOUSE,INC.-521Upon th'e basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Cleaners & Dyers Local 183 of the Amalgamated ClothingWorkers of America is a labor organization, within the meaning ofSection 2 (5) of the Act..2.By discriminating in regard to the hire and tenure of employ-ment of Joseph L. Garcia and Jerry Augello, thereby discouragingmembership in the Union, the respondents have engaged in and areengaging in unfair labor practices, within the meaning ' of Section8 (3) of the Act.3.By interfering with, restraining, and coercing their employees-in the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondents, North Shore Dye House, Inc., and Holland Cleaners &Dyers of New Hampshire, Inc., and their respective officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Cleaners and Dyers Local 183of the Amalgamated Clothing Workers of America, or any otherlabor organization of their employees by discriminating in regard tothe hire or tenure of employment or any term or condition ofemployment of any of their employees;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7'of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Joseph L. Garcia and Jerry Augello immediate andfull reinstatement to their former or to substantially equivalent posi-tions at the Revere, Massachusetts, plant, if that plant is now operat-s 522DECISIONSOF NATIONALLABOR RELATIONS BOARDing, or, if not operating, at the Derry, New Hampshire, ' plant,without prejudice to their seniority and other rights and privileges;,(b)Make said Garcia and Augello whole for any loss of pay theyhave suffered by reason of their respective discharges by the re-spondents by payment to each of them of a sum of money equal tothe amount each would normally have earned as wages from the dateof his discharge to the date of the issuance of the Intermediate Re-,port and from the date of this Order to the date of offer of reinstate-ment, less his net earnings during said periods; provided, however,that the respondents shall deduct from the amount otherwise dueto each of said employees, monies received by each of such employeesduring said periods for work performed upon Federal, State, county,municipal, or other work-relief projects, and shall pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds'for said work-relief projects;(c)Post immediately in conspicuous places at their Revere, Mas-sachusetts, plant,:i.f it is in operation, and at. their Derry, New Hamp-shire,plant, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to their employeesstating : (1) that the respondents will not engage in the conductfrom which they are ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondents will take theaffirmative action set forth' in paragraphs 2 (a) and (b) of thisOrder; and (3) that the respondents' employees are free to becomeor remain members of Cleaners and Dyers Local 183 of the Amal-gamated Clothing Workers of America and that the respondents willnot discriminate against any employee because of membership oractivity in that organization;(d)Notify the. Regional Director for the First Region in writingwithin ten (10) days. from the date of this Order what steps therespondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondents have discriminated against employeesother than Garcia and Augello, and in -so far as it alleges that therespondents have refused to bargain collectively with Cleaners andDyers Local 183 of the Amalgamated Clothing Workers of America,as the sole collective bargaining representative of the respondents'employees in an appropriate unit, be, and it hereby is, dismissed.'MR.WILLIAM M. LEISERSON took no part in the 'consideration ofthe above Decision and Order.J